DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 17, and 19-20 are pending, with claims 2, 17, and 19 amended and claims 8-16 and 18 cancelled. 

Drawings
Examiner acknowledges the amendment to Drawings filed on February 11, 2022.

Specification
Examiner acknowledges the amendment to title filed on February 11, 2022. However, the specification remains objected to because of the following informalities:
The title should be “FLEXIBLE ORGANIC LIGHT EMITTING DIODE DISPLAY PANEL WITH A NON-BENDING AREA AND A BENDING AREA AND DISPLAY DEVICE”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Examiner acknowledges the cancellation of claim 10 filed on February 11, 2022. The 35 U.S.C. § 112 rejection in the previous Office Action filed on November 12, 2021 regarding claim 10 is hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To be more specific, claim 1 recites “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 18-20. However, FIG. 1 of the instant application shows a third thin film transistor (left 203) disposed on the non-bending area (101), and a fourth thin film transistor (right 203) disposed on the bending area (102). Although both thin film transistors are labelled as 203, they are two thin film transistors. Therefore, the claim scope is not clear. For the purpose of examination, the cited limitation above is interpreted as “a third thin film transistor is further disposed on the non-bending area and a fourth thin film transistor is disposed on the bending area, and both the third thin film transistor and the fourth thin film transistor are organic thin film transistors.” Claims 2-7 are rejected as they depend upon claim 1.

Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 19 recite the limitation "the second polysilicon layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the second polysilicon layer” is interpreted as the first organic semiconductor layer.

Claims 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To be more specific, claim 17 recites “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 18-19. However, FIG. 1 of the instant application shows a third thin film transistor (left 203) disposed on the non-bending area (101), and a fourth thin film transistor (right 203) disposed on the bending area (102). Although both thin film transistors are labelled as 203, they are two thin film transistors. Therefore, the claim scope is not clear. For the purpose of examination, the cited limitation above is interpreted as “a third thin film transistor is further disposed on the non-bending area and a fourth thin film transistor is disposed on the bending area, and both the third thin film transistor and the fourth thin film transistor are organic thin film transistors.” Claims 19-20 are rejected as they depend upon claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG-Pub No. 2014/0361262 A1, hereinafter, “Kim”), prior art of record, in view of Osawa et al. (US PG-Pub No.: 2015/0055051 A1, hereinafter, “Osawa”), prior art of record.
Regarding claim 1, Kim discloses a flexible organic light emitting diode display panel (1, FIGs. 1-4 with FIG. 4 being a cross-sectional view), including:
a flexible substrate (100, ¶ [0018]), including a non-bending area (II, FIG. 4) and a bending area (I, FIG. 4);
wherein a first thin film transistor (TFT under PX3, FIG. 4) is disposed on the non-bending area (II), and a second thin film transistor (TFT under PX4, FIG. 4) is disposed on the bending area (I, FIG. 4);
wherein the first thin film transistor (TFT under PX3) is a polysilicon transistor (¶ [0035]);
wherein the first thin film transistor (TFT under PX3) includes:
a polysilicon layer (321 under PX3, ¶ [0035]), disposed on the flexible substrate (100, FIG. 4);
a first insulating layer (313 under PX3, ¶ [0034]), a first gate layer (322 under PX3, ¶ [0034]), and a second insulating layer (314 under PX3, ¶ [0034]), which are stacked and disposed on the polysilicon layer (321 under PX3, FIG. 4); and
a first via and a second via (two vias for 323 under PX3, ¶ [0034]), which both penetrate the first insulating layer (313 under PX3), the first gate layer (322 under PX3), and the second insulating layer (314 under PX3) and are respectively disposed on two sides of the polysilicon layer (321 under PX3, FIG. 4); wherein a first source (one 323 under PX3) is disposed in the first via (one via for 323 under PX3), and a first drain (the other 323 under PX3) is disposed in the second via (the other via for the other 323 under PX3), and the first source and the first drain (323 under PX3) cover at least a portion of the second insulating layer (314 under PX3, FIG. 4);
wherein a third thin film transistor (TFT under PX2, FIGs. 2 and 4) is further disposed on the non-bending area (II, FIG. 4) and a fourth thin film transistor (TFT under PX5) is disposed on the bending area (I, FIG. 4).
Kim fails to disclose a low temperature polysilicon; the second thin film transistor (TFT under PX4), the third thin film transistor (TFT under PX2), and the fourth thin film transistor (TFT under PX5) being organic thin film transistors; and a third insulating layer with the first source/drain (323 under PX3) in.
However, Kim discloses the thin film transistors can be organic thin film transistors (either polysilicon or organic semiconductor, ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s second, third, and fourth thin film transistors with organic thin film transistors, since Kim discloses that the thin film transistors can be either polysilicon or organic semiconductor thin film transistors. Besides, the selection of a known material (organic semiconductors) based on its suitability for its intended use (to form active layers of thin film transistors) supports a prima facie obviousness determination. See MPEP § 2144.07.
Kim fails to disclose a low temperature polysilicon; and a third insulating layer with the first source/drain in.
Osawa, however, discloses a display panel (114; see Osawa, FIG. 4), comprising a low temperature polysilicon (¶¶ [0045] and [0034]) to form a polysilicon active layer (106, ¶ [0045]); and a third insulating layer (118, ¶ [0045]) with first source/drain (100+102, FIG. 4) in.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s polysilicon a low temperature polysilicon; and a third insulating layer above and directly contacting the second insulating layer with Kim’s first source/drain in, as taught by Osawa, since the selection of a known material (low temperature polysilicon; two-layer insulating layer) based on its suitability for its intended use (to form an active layer; interlayer insulating layer) supports a prima facie obviousness. See MPEP § 2144.07. Besides, low temperature polysilicon can improve switching speed (Osawa, ¶ [0034]). Accordingly, both the first via and the second via penetrate the third insulating layer.
Note: for the purpose of examination, “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 18-20 is interpreted as “a third thin film transistor is further disposed on the non-bending area and a fourth thin film transistor is disposed on the bending area, and both the third thin film transistor and the fourth thin film transistor are organic thin film transistors.”

Regarding claim 2, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Osawa’s 118 under PX4, see statement above regarding claim; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (Osawa’s 118 above and directly contacting Kim’s 314) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4), and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the first organic semiconductor layer (321 under PX4).
Note: for the purpose of examination, “the second polysilicon layer” in line 8 is interpreted as the first organic semiconductor layer.

Regarding claim 3, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1.
Kim is silent regarding an active layer of the first thin film transistor (321 for TFT under PX3) and an active layer of the second thin film transistor (321 for TFT under PX4) are disposed at different layers.
Osawa, however, discloses that an active layer of a first thin film transistor (106 for TFT 108, FIG. 4) and an active layer of the second thin film transistor (128 for TFT 112) are disposed at different layers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an active layer of Kim’s first thin film transistor and an active layer of the second thin film transistor at different layers, as taught by Osawa, in order to simplify the fabrication process and minimize the influence caused by different deposition techniques for different active layers. 
Regarding claim 6, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Osawa’s 118 under PX4, see statement above regarding claim 1; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (Osawa’s 118 above and directly contacting Kim’s 314) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4), and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the first organic semiconductor layer (321 under PX4).

Regarding claim 17, Kim discloses a display device (1, FIGs. 1-4 with FIG. 4 being a cross-sectional view), including a flexible organic light emitting diode display panel (1);
a flexible substrate (100, ¶ [0018]), including a non-bending area (II, FIG. 4) and a bending area (I, FIG. 4);
wherein a first thin film transistor (TFT under PX3, FIG. 4) is disposed on the non-bending area (II), and a second thin film transistor (TFT under PX4, FIG. 4) is disposed on the bending area (I, FIG. 4);
wherein the first thin film transistor (TFT under PX3) is a polysilicon transistor (¶ [0035]);
wherein the first thin film transistor (TFT under PX3) includes:
a polysilicon layer (321 under PX3, ¶ [0035]) disposed on the flexible substrate (100, FIG. 4);
a first insulating layer (313 under PX3, ¶ [0034]), a first gate layer (322 under PX3, ¶ [0034]), a second insulating layer (314 under PX3, ¶ [0034]), which are stacked and disposed on the polysilicon layer (321 under PX3, FIG. 4); and
a first via and a second via (two vias for 323 under PX3, ¶ [0034]), which both penetrate the first insulating layer (313 under PX3), the first gate layer (322 under PX3), the second insulating layer (314 under PX3) and are respectively disposed on two sides of the polysilicon layer (321 under PX3, FIG. 4); wherein a first source (one 323 under PX3) is disposed in the first via (one via for 232 under PX3), and a first drain (the other 323 under PX3) is disposed in the second via (the other via for the other 323 under PX3), and the first source and the first drain (323 under PX3) cover at least a portion of the second insulating layer (314 under PX3, FIG. 4); and
wherein a third thin film transistor (TFT under PX2, FIGs. 2 and 4) is further disposed on the non-bending area (II, FIG. 4) and a fourth thin film transistor (TFT under PX5) is disposed on the bending area (I, FIG. 4).
Kim fails to disclose a low temperature polysilicon; the second thin film transistor (TFT under PX4), the third thin film transistor (TFT under PX2), and the fourth thin film transistor (TFT under PX5) being organic thin film transistors; and a third insulating layer with the first source/drain (323 under PX3) in.
However, Kim discloses the thin film transistors can be organic thin film transistors (either polysilicon or organic semiconductor ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s second, third, and fourth thin film transistors with organic thin film transistors, since Kim discloses that the thin film transistors can be either polysilicon or organic semiconductor thin film transistors. Besides, the selection of a known material (organic semiconductors) based on its suitability for its intended use (to form active layers of thin film transistors) supports a prima facie obviousness determination. See MPEP § 2144.07.
Kim fails to disclose a low temperature polysilicon; and a third insulating layer with the first source/drain in.
Osawa, however, discloses a display panel (114; see Osawa, FIG. 4), comprising a low temperature polysilicon (¶¶ [0045] and [0034]) to form a polysilicon active layer (106, ¶ [0045]); and a third insulating layer (118, ¶ [0045]) with first source/drain (100+102, FIG. 4) in.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s polysilicon a low temperature polysilicon; and a third insulating layer above and directly contacting the second insulating layer with Kim’s first source/drain in, as taught by Osawa, since the selection of a known material (low temperature polysilicon; two-layer insulating layer) based on its suitability for its intended use (to form an active layer; interlayer insulating layer) supports a prima facie obviousness. See MPEP § 2144.07. Besides, low temperature polysilicon can improve switching speed (Osawa, ¶ [0034]). Accordingly, both the first via and the second via penetrate the third insulating layer.
Note: for the purpose of examination, “a third thin film transistor is further disposed on the non-bending area and the bending area, and the third thin film transistor is an organic thin film transistor” In lines 18-19 is interpreted as “a third thin film transistor is further disposed on the non-bending area and a fourth thin film transistor is disposed on the bending area, and both the third thin film transistor and the fourth thin film transistor are organic thin film transistors.”

Regarding claim 19, Kim in view of Osawa discloses the display device according to claim 17, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Kim’s 315, ¶ [0044]), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (315) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4) , and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the second polysilicon layer (321 under PX4, FIG. 4).
Note: for the purpose of examination, “the second polysilicon layer” in line 8 is interpreted as the first organic semiconductor layer.

Regarding claim 20, Kim in view of Osawa discloses the display device according to claim 17, wherein the second thin film transistor (TFT under PX4) includes: a fourth insulating layer (Kim’s 315, ¶ [0044]), a fifth insulating layer (Kim’s 314 under PX4), a second gate layer (322 under PX4), a sixth insulating layer (313 under PX4) and a first organic semiconductor layer (321 under PX4), which are stacked and disposed (FIG. 4); wherein the sixth insulating layer (315) covers the second gate layer (322 under PX4) and the fifth insulating layer (314 under PX4) , and a second source and a second drain (323 under PX4) are oppositely disposed on the first organic semiconductor layer (321 under PX4), and the second source and the second drain (323 under PX4) are electrically connected via the second polysilicon layer (321 under PX4, FIG. 4).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG-Pub No. 2014/0361262 A1, hereinafter, “Kim”), prior art of record, in view of Osawa et al. (US PG-Pub No.: 2015/0055051 A1, hereinafter, “Osawa”), prior art of record, as applied to claims 1 and 6 above, and further in view of Ka et al. (US PG-Pub No.: 2020/0058725 A1, hereinafter, “Ka”), prior art of record.
Regarding claim 4, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 1, wherein the third thin film transistor (TFT under PX2, not shown in FIG. 4, but is the same as TFT under PX3) includes: a seventh insulating layer (Osawa’s 118 under PX2, statement above regarding claim 1; in view of FIG. 1 of instant application, Applicant interprets the continuous layer to form different TFTs as different insulating layers), an eighth insulating layer (314 under PX2), a fourth gate layer (322 under PX2), a ninth insulating layer (313 under PX2) and a second organic semiconductor layer (321 under PX2, statement above regarding claim 1), which are stacked and disposed (FIG. 4); wherein a third source and a third drain (323 under PX2) are oppositely disposed on the second organic semiconductor layer (321 under PX2), and the third source and the third drain (323 under PX2) are electrically connected via the second organic semiconductor layer (321 under PX2).
Kim in view of Osawa is silent regarding a third gate layer stacked above the fourth gate layer for the third thin film transistor (TFT under PX2).
However, Ka discloses an organic light emitting diode display panel (see Ka, FIG. 8), comprising a gate layer (175, ¶ [0058]) stacked above another gate layer (170, ¶ [0058]) for a thin film transistor (210+230+130+170+175, FIG. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a third gate layer above the stacked above the fourth gate layer of Kim in view of Osawa for the third thin film transistor, as taught by Ka, in order to provide better electrostatic control over the channel.

Regarding claim 7, Kim in view of Osawa discloses the flexible organic light emitting diode display panel according to claim 6.
Kim in view of Osawa is silent regarding that the first gate layer (322 under PX3) and the second gate layer (322 under PX4) are disposed at different layers.
However, Ka discloses an organic light emitting diode display panel (see Ka, FIG. 8), comprising a gate layer (175, ¶ [0058]) stacked above another gate layer (170, ¶ [0058]) for a thin film transistor (210+230+130+170+175, FIG. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form dual gate layers for the second thin film transistor of Kim in view of Osawa, as taught by Ka, in order to provide better electrostatic control over the channel. Accordingly, the second gate layer can be the top layer of the dual gate layer and the first gate layer and the second gate layer are disposed at different layers.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG-Pub No. 2014/0361262 A1, hereinafter, “Kim”), prior art of record, in view of Osawa et al. (US PG-Pub No.: 2015/0055051 A1, hereinafter, “Osawa”), prior art of record, and Ka et al. (US PG-Pub No.: 2020/0058725 A1, hereinafter, “Ka”), prior art of record, as applied to claim 4 above, and further in view of Cho et al. (US PG-Pub No.: 2016/0111482 A1, hereinafter, “Cho”), prior art of record.
Regarding claim 5, Kim in view of Osawa and Ka discloses the flexible organic light emitting diode display panel according to claim 4, further including an organic planarization layer (315; Kim, ¶ [0044]), an anode (431, ¶ [0045]), a pixel defining layer (416, FIG. 4), which are stacked and disposed on the third source and the third drain (323 under PX2), wherein the organic planarization layer (315) covers the third source and the third drain (323 under PX2, FIG. 4).
Kim in view of Osawa and Ka is silent regarding a spacer stacked with the pixel defining layer (416).
Cho, however, discloses an organic light emitting diode display panel (see, FIG. 6), comprising a spacer (300, FIG. 6) stacked with a pixel defining layer (200, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a spacer stacked with the pixel defining layer of Kim in view of Osawa and Ka, as taught by Cho, in order to further reduce the cross-talk among pixels.

Response to Arguments
Applicant's arguments filed on February 11, 2022 have been fully considered but they are not persuasive. Applicant alleged that Kim fails to disclose that both a low temperature polysilicon transistor and an organic thin film transistor are disposed on the non-bending area (Remarks, Page 10). As shown in the statement regarding claim 1 above, Kim discloses that both a polysilicon transistor and an organic thin film transistor are disposed on the non-bending area since the semiconductor of each thin film transistor can be either polysilicon or organic semiconductor. Osawa cures the deficiency and discloses that the polysilicon can be low temperature polysilicon.
In response to applicant's argument that the function of Osawa’s low temperature polysilicon is different from that of claim 1 (Remarks, Page 11), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also alleged that Ka is not qualified as prior art (Remarks, Page 12). Examiner respectfully disagrees. Ka’s effective filling date is August 20, 2018, which is before the effective filling date of the instant application (December 19, 2018). Therefore, Ka is qualified as prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Examiner, Art Unit 2892